DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.  

Drawings
The drawings received on March 25, 2022 are accepted by the Examiner.

Priority
Application 17/704,841, filed 03/25/2022 is a continuation of 16/814,521, filed 03/10/2020, now U.S. Patent #11,288,447; 16/814,521 is a continuation of 14/883,584, filed 10/14/2015, now U.S. Patent #10,642,815.

This Office Action is Non-Final.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on March 31, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 21 of U.S. Patent No. US 11,288,447 and claims 1, 8 and 12 of U.S. Patent No. US 10,642,815 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 1, 11 and 21 of U.S. Patent No. US 11,288,447 and claims 1, 8 and 12 of U.S. Patent No. US 10,642,815 B2 contains every element of claims 1 and 11 of the instant application and as such anticipates claims 1 and 11 of the instant application.  

Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 12 of U.S. Patent No. US 11,288,447 and claims 2 and 9 of U.S. Patent No. US 10,642,815 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 2 and 12 of U.S. Patent No. US 11,288,447 and claims 2 and 9 of U.S. Patent No. US 10,642,815 B2 contains every element of claims 2 and 12 of the instant application and as such anticipates claims 2 and 12 of the instant application.  

Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 13 of U.S. Patent No. US 11,288,447 and claims 3 and 10 of U.S. Patent No. US 10,642,815 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 3 and 13 of U.S. Patent No. US 11,288,447 and claims 3 and 10 of U.S. Patent No. US 10,642,815 B2 contains every element of claims 3 and 13 of the instant application and as such anticipates claims 3 and 13 of the instant application.  

Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 14 of U.S. Patent No. US 11,288,447 and claims 4 and 11 of U.S. Patent No. US 10,642,815 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 4 and 11 of U.S. Patent No. US 11,288,447 and claims 4 and 11 of U.S. Patent No. US 10,642,815 B2 contains every element of claims 4 and 14 of the instant application and as such anticipates claims 4 and 14 of the instant application.  
  
Claims 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,642,815 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US 10,642,815 B2 contains every element of claims 5 and 15 of the instant application and as such anticipates claims 5 and 15 of the instant application.  

Claims 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 15 of U.S. Patent No. US 11,288,447 and claims 4 and 11 of U.S. Patent No. US 10,642,815 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 4 and 11 of U.S. Patent No. US 11,288,447 and claims 4 and 11 of U.S. Patent No. US 10,642,815 B2 contains every element of claims 4 and 14 of the instant application and as such anticipates claims 4 and 14 of the instant application.  

The following table shows the claims in the instant application ‘841 that are rejected by corresponding claims in U.S. Patent No. US 10,642,815 and U.S. Patent No. US 11,288,447.


Claims Comparison Table


U.S. Patent No. 10,642,815
11288447
17/704,841
17/704,841
1. A system, comprising: one or more processors configured to: display, via a user interface, a first set of sequenced data preparation operations to be sequentially performed on a set of data, the first set of sequenced data preparation operations displayed via the user interface comprising at least one of: clustering, joining, appending, sorting, uppercase, lowercase, filtering, deduplicating, grouping, adding or removing columns, adding or removing rows, pivoting, and/or depivoting; receive, via the user interface, an indication of a user input, the user input received via the user interface comprising an indication to mute a data preparation operation in the first set of sequenced data preparation operations displayed via the user interface; based at least in part on the user input comprising the indication to mute the data preparation operation in the first set of sequenced data preparation operations displayed via the user interface, determine a second set of sequenced data preparation operations, wherein the second set of sequenced data preparation operations comprises a version of the first set of sequenced data preparation operations in which the muted data preparation operation is excluded; generate a signature based at least in part on the second set of sequenced data preparation operations comprising the version of the first set of sequenced data preparation operations in which the muted data preparation operation is excluded; use the generated signature to determine that there exists a cached result matching to at least a portion of the second set of sequenced data preparation operations; based at least in part on determining that there exists the cached result matching to the at least portion of the second set of sequenced data preparation operations, retrieve a data traversal program representing the cached result; and provide, via the user interface, output based at least in part on the cached result represented by the retrieved data traversal program; and a memory coupled to the one or more processors and configured to provide the one or more processors with instructions.
1. A system, comprising: one or more processors configured to: instruct a user interface to present a first plurality of operations to be applied in a sequential order to one or more sets of data; receive, via the user interface, one or more user inputs including at least one indication to mute at least one operation of the first plurality of operations to prevent the one or more processors from performing the at least one operation; generate a second plurality of operations, the second plurality of operations to be applied in a sequential order to the one or more sets of data and comprising the first plurality of operations excluding the at least one operation muted by the one or more user inputs; generate a signature based at least in part on the second plurality of operations excluding the at least one operation muted by the one or more user inputs, the signature identifying the second plurality of operations; obtain a cached signature identifying a cached data traversal program comprising a representation of a result of transforming the one or more sets of data; in response to determining a match between the signature and the cached signature, obtain the cached data traversal program associated with the cached signature; and instruct the user interface to present output based at least in part on execution of the cached data traversal program; and a memory coupled to the one or more processors and configured to provide the one or more processors with instructions.
1. A system, comprising:
one or more processors configured to:
present, in a user interface, a first plurality of sequenced data preparation operations;
receive, via the user interface, one or more user inputs with respect to the first plurality of
sequenced data preparation operations presented via the user interface;
based at least in part on the one or more user inputs, determine a second plurality of
sequenced data preparation operations, the second plurality of sequenced data preparation
operations comprising a version of the first plurality of sequenced data preparation operations;
generate a signature based at least in part on the second plurality of sequenced data
preparation operations;
in response to determining a match between the generated signature and a cached
signature, obtain a cached data traversal program associated with the cached signature, the
cached data traversal program comprising a representation of a result of transforming one or
more sets of data; and
present, via the user interface, output based at least in part on execution of the cached
data traversal program; and
a memory coupled to the one or more processors and configured to provide the one or
more processors with instructions.

11. A method, comprising:

presenting, in a user interface, a first plurality of sequenced data preparation operations;

receiving, via the user interface, one or more user inputs with respect to the first plurality of sequenced data preparation operations presented via the user interface;

based at least in part on the one or more user inputs, determining a second plurality of sequenced data preparation operations, the second plurality of sequenced data preparation operations comprising a version of the first plurality of sequenced data preparation operations;

generating a signature based at least in part on the second plurality of sequenced data preparation operations;

in response to determining a match between the generated signature and a cached signature, obtaining a cached data traversal program associated with the cached signature, the cached data traversal program comprising a representation of a result of transforming one or more sets of data; and

presenting, via the user interface, output based at least in part on execution of the cached data traversal program.

2. The system of claim 1 wherein the one or more processors are further configured to receive a user input to delete a step in the first set of sequenced data preparation operations.
2. The system recited in claim 1, wherein a user input in the one or more user inputs comprises, via the user interface, at least one instruction to delete a data preparation step in the first plurality of operations.
2. The system recited in claim 1 wherein a user input in the one or more user inputs comprises deleting, via the user interface, a data preparation step in the first plurality of sequenced data preparation operations.
12. The method of claim 11 wherein a user input in the one or more user inputs comprises deleting, via the user interface, a data preparation step in the first plurality of sequenced data preparation operations.

3. The system of claim 1 wherein the one or more processors are further configured to receive a user input comprising an indication to step backwards through the first set of sequenced data preparation operations.
3. The system recited in claim 1, wherein a user input in the one or more user inputs comprises, via the user interface, at least one instruction to step backwards through the first plurality of sequenced data preparation operations..

3. The system recited in claim 1 wherein a user input in the one or more user inputs comprises, via the user interface, stepping backwards through the first plurality of sequenced data preparation operations.
13. The method of claim 11 wherein a user input in the one or more user inputs comprises, via the user interface, stepping backwards through the first plurality of sequenced data preparation operations.

4. The system of claim 1 wherein the one or more processors are further configured to receive a user input comprising an indication to step forwards through the first set of sequenced data preparation operations.
4. The system recited in claim 1, wherein a user input in the one or more user inputs comprises, via the user interface, at least one instruction to step forwards through the first plurality of sequenced data preparation operations.
4. The system recited in claim 1 wherein a user input in the one or more user inputs comprises, via the user interface, stepping forwards through the first plurality of sequenced data preparation operations.

14. The method of claim 11 wherein a user input in the one or more user inputs comprises, via the user interface, stepping forwards through the first plurality of sequenced data preparation operations.

Claim 1…an indication of a user input, the user input received via the user interface comprising an indication to mute a data preparation operation in the first set of sequenced data preparation operations displayed via the user interface.
5. The system recited in claim 1, wherein a user input in the one or more user inputs comprises, via the user interface, at least one instruction to mute a data preparation operation in the first plurality of sequenced data preparation operations.
5. The system recited in claim 1 wherein a user input in the one or more user inputs comprises muting, via the user interface, a data preparation operation in the first plurality of sequenced data preparation operations.
15. The method of claim 11 wherein a user input in the one or more user inputs comprises muting, via the user interface, a data preparation operation in the first plurality of sequenced data preparation operations.

6. The system of claim 1 wherein the data traversal program indicates how to assemble one or more affected columns in one or more sets of data to derive the cached result represented by the data traversal program.
6. The system recited in claim 1, wherein a set of rows is determined based at least in part on the execution of the cached data traversal program, and wherein the one or more processors are configured to present at least a portion of the rows via the user interface.
6. The system recited in claim 1, wherein a set of rows is determined based at least in part on the execution of the cached data traversal program, and wherein the one or more processors are configured to present at least a portion of the rows via the user interface.

16. The method of claim 11, wherein a set of rows is determined based at least in part on the execution of the cached data traversal program, and further comprising presenting at least a portion of the rows via the user interface.






7. The system recited in claim 1, wherein the generating the signature comprises generating a hash based at least in part on the second plurality operations.
7. The system recited in claim 1 wherein generating the signature comprises generating a hash based at least in part on the second plurality of sequenced data preparation operations.

17. The method of claim 11 wherein generating the signature comprises generating a hash based at least in part on the second plurality of sequenced data preparation operations.


8. The system recited in claim 1, wherein the generating the signature is based at least in part on a script generated in response to the one or more user inputs with respect to the first plurality of operations.
8. The system recited in claim 1 wherein the signature is generated based at least in part on a script that is generated in response to the one or more user inputs with respect to the first plurality of sequenced data preparation operations.

18. The method of claim 11 wherein the signature is generated based at least in part on a script that is generated in response to the one or more user inputs with respect to the first plurality of sequenced data preparation operations.


9. The system recited in claim 1, wherein the cached data traversal program indicates how to assemble one or more affected columns in the one or more sets of data to derive the result represented by the cached data traversal program.
9. The system recited in claim 1 wherein the cached data traversal program indicates how to assemble one or more affected columns in the one or more sets of data to derive the result represented by the cached data traversal program.

19. The method of claim 11 wherein the cached data traversal program indicates how to assemble one or more affected columns in the one or more sets of data to derive the result represented by the cached data traversal program.


10. The system recited in claim 1, wherein the first plurality of operations and the second plurality of operations respectively comprise operations that transform at least a portion of a set of data.
10. The system recited in claim 1 wherein a data preparation operation comprises an operation that transforms at least a portion of a set of data.

20. The method of claim 11 wherein a data preparation operation comprises an operation that transforms at least a portion of a set of data.






Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-7, 9-12, 15-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cushing et al. (US 2013/0097150 A1) in view of Di Blas al. (US 2014/0075285 A1) in view of Mavinakuli et al. (US 2016/0267090) further in view of Ozbutun et al. (US 2005/0240570 A1).

Regarding claims 1 and 11 Cushing discloses a system, comprising: one or more processors configured to: 
present, in a user interface, a first plurality of sequenced data preparation operations (see Cushing paragraph [0033], a report output as constructed by applying set transformations to each of the edges of the report; see Cushing paragraph [0033], data access service 20 receives MDX query specifications from enterprise applications 25, 26 targeting one or more multidimensional data sources 38. User 12A, for example, may interact with enterprise applications 25, 26 to formulate a report and define a query specification, which in turn results in enterprise applications 25, 26 generating one or more MDX queries. Data access service 20 receives the queries and, for each query, decomposes the query into a plurality of constituent components, referred to as query run-tree nodes); 
receive, via the user interface, one or more user inputs with respect to the first plurality of sequenced data preparation operations presented via the user interface (see Cushing paragraph [0033], data access service 20 receives MDX query specifications from enterprise applications 25, 26 targeting one or more multidimensional data sources 38. User 12A, for example, may interact with enterprise applications 25, 26 to formulate a report and define a query specification, which in turn results in enterprise applications 25, 26 generating one or more MDX queries. Data access service 20 receives the queries and, for each query, decomposes the query into a plurality of constituent components, referred to as query run-tree nodes); 
a memory coupled to the one or more processors and configured to provide the one or more processors with instructions (see Cushing paragraph [0034], [0125]). 

Ozbutun expressly discloses based at least in part on the one or more user inputs, determine a second plurality of sequenced data preparation operations, the second plurality of sequenced data preparation operations comprising a version of the first plurality of sequenced data preparation operations (see Ozbutun paragraph [0036], a method 300 of utilizing cached results sets, according to an embodiment of the invention. In step 302 a plan operator is generated for a query. In step 303, a signature is generated for plan operator that is being evaluated. In step 304, the output storage is searched for cached results set. In performing the search, a comparison may be performed between the signature of the plan operator that is being evaluated and the signatures stored in association with the cached results sets. In an embodiment, an exact match may not be required. In optional step 306, if a match is found, a further evaluation is performed in which the stored plan operator is compared to the plan operator being evaluated to see if the cached results set may be used. In step 308, if step 306 is included in the method 300, then if in step 306 it is determined that the cached results set is usable, the cached results set is returned (either to the user as a results set or for use as input by another plan operator) in lieu of executing the plan operator. In step 308, if step 306 is not included in method 300, then if in step 304 a match is found (e.g., if the two signatures are found to be sufficiently similar), the cached results set is returned in lieu of executing the plan operator; see Ozbutun paragraph [0029], scan table and filter plan operator 112 additionally filters the scanned rows of table t1 so that only rows having col3=192 are selected and thereby included in the output of scan table and filter plan operator 112. Join plan operator 108 joins the rows that are output from scan table and filter plan operator 112 and scan table plan operator 116 to form the rows that are output by join plan operator 108. Group plan operator 106 groups the rows created by join plan operator 108 into groups. As a result of group plan operator 106, each row in the output represents a different group (in other words, each t1.col4 in the output is unique); 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ozbutun into the method of Cushing to have determine a second set of sequenced data preparation operations based at least in part on the user input with respect to the at least some of the first set of sequenced data preparation operations in order to return results sets quickly and to achieve greater performance enhancement (see Ozbutun paragraphs [0004]).

De Blas expressly discloses generating a signature based at least in part on the second plurality of sequenced data preparation operations (see De Blas paragraph [0071], The N sets of object-specific metadata are stored in a cache, the N sets of object-specific metadata including object-specific metadata generated for data object R 101 and a different set of object-specific metadata data generated for object R 303.  Composite path signature 401 is stored in association with the object-specific metadata generated for data object R 101 and composite path signature 403 is stored in association with the object-specific metadata generated for data object R 303, respectively); 

in response to determining a match between the generated signature and a cached signature, obtain a cached data traversal program associated with the cached signature, the cached data traversal program comprising a representation of a result of transforming one or more sets of data (see De Blas paragraph [0071], The N sets of object-specific metadata are stored in a cache, the N sets of object-specific metadata including object-specific metadata generated for data object R 101 and a different set of object-specific metadata data generated for object R 303. Composite path signature 401 is stored in association with the object-specific metadata generated for data object R 101 and composite path signature 403 is stored in association with the object-specific metadata generated for data object R 303, respectively); and 
present, via the user interface, output based at least in part on execution of the cached data traversal program (see De Blas paragraph [0070], When subsequently validating another data object, a composite path signature is generated for the data object and compared with the composite path signatures of the N different sets of object-specific metadata. If a match is found, then the object-specific metadata of the matching composite path signature is reused for the data object).

Regarding claims 2 and 12 De Blas expressly discloses wherein a user input in the one or more user inputs comprises deleting, via the user interface, a data preparation step in the first plurality of sequenced data preparation operations (see De Blas paragraph [0075], then cache management is performed on the cached sets of object-specific metadata (530). If N sets of object-specific metadata are cached, then one of the sets is removed according to a cache management policy). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of De Blas into the method of Cushing to have deleting a step in the set of sequenced data preparation operations in order to provide techniques and mechanisms for efficiently generating schema rules sets for data objects of decentralized schemas, (see De Blas paragraph [0021]).

Regarding claims 5 and 15 De Blas expressly discloses wherein a user input in the one or more user inputs comprises muting, via the user interface, a data preparation operation in the first plurality of sequenced data preparation operations (see De Blas paragraph [0045], Types may be mutable. A mutable type has one or more "type states" or "states." According to an embodiment, each state may define zero or more rules. Every type has a default state). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of De Blas into the method of Cushing to have muting an operation in the set of sequenced data preparation operations in order to provide techniques and mechanisms for efficiently generating schema rules sets for data objects of decentralized schemas, (see De Blas paragraph [0021]).

Regarding claims 6 and 16, De Blas expressly discloses wherein a set of rows is determined based at least in part on the execution of the cached data traversal program, and wherein the one or more processors are configured to present at least a portion of the rows via the user interface (see De Blas paragraph [0071], The N sets of object-specific metadata are stored in a cache, the N sets of object-specific metadata including object-specific metadata generated for data object R 101 and a different set of object-specific metadata data generated for object R 303. Composite path signature 401 is stored in association with the object-specific metadata generated for data object R 101 and composite path signature 403 is stored in association with the object-specific metadata generated for data object R 303, respectively). 

Regarding claims 7 and 17 De Blas expressly discloses wherein generating the signature comprises generating a hash based at least in part on the second plurality of sequenced data preparation operations (see De Blas paragraph [0085], Fig 7 depicts Node-TQP Table 702. Node-TQP Table 702 maps an in-memory node pointer to its respective path signature. TQP Hash Table 703 maps a path signature to a TQP pointer. TQP Hash Table 703 is a hash table indexed by path signature). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of De Blas into the method of Cushing to have cached operation signature comprising a hash of the subset of sequenced operations in order to provide techniques and mechanisms for efficiently generating schema rules sets for data objects of decentralized schemas, (see De Blas paragraph [0021]).

Regarding claims 9 and 19 Cushing discloses wherein the cached data traversal program indicates how to assemble one or more affected columns in the one or more sets of data to derive the result represented by the cached data traversal program (see Cushing paragraph [0052], These transformations may restructure the database query result set 78 by converting relationships and metadata in the result set 78 into metadata associated with members or values in the result set, thereby collapsing the original result set 78 into a decorated result set 94, which has a format which can be easily manipulated by report-level constructs, such as suppression of rows or columns only containing zero and/or null values, for report rendering 100 and report output 102). 

Regarding claims 10 and 20 Cushing discloses wherein a data preparation operation comprises an operation that transforms at least a portion of a set of data (see Cushing paragraph [0006], Decorations may be executed on a query result set according to a decoration plan, or transformation plan, that includes one or more decoration nodes, each of which may contain, implement, or execute one or more decoration rules. A decoration rule is a rule that specifies the transformation of a result set from one format into another format. A decoration node is a node within a decoration plan (i.e. transformation plan) that defines one or more decoration rules that are to be applied to a result set). 

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cushing et al. (US 2013/0097150 A1) in view of Di Blas al. (US 2014/0075285 A1) in view of Mavinakuli et al. (US 2016/0267090) further in view of Ozbutun et al. (US 2005/0240570 A1) further in view of Sindhu (US 2009/0109975 A1).

Regarding claims 3 and 13 Sindhu expressly discloses wherein a user input in the one or more user inputs comprises, via the user interface, stepping backwards through the first plurality of sequenced data preparation operations (see Sindhu paragraph [0011], upon receipt of the key, forward traversing one or more nodes which make up a trie stored in a memory by evaluating at each node traversed one or more bits in the key as indicated by a bits-to-test indicator associated with each node where a value of the bits in the key determines a path traversed along the trie).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Sindhu into the method of Cushing to have stepping backwards through the set of sequenced data preparation operations in order to efficiently route packets through a network, (see Sindhu paragraph [0021]).

Regarding claims 4 and 14 Sindhu expressly discloses wherein a user input in the one or more user inputs comprises, via the user interface, stepping forwards through the first plurality of sequenced data preparation operations (see Sindhu paragraph [0011], upon receipt of the key, forward traversing one or more nodes which make up a trie stored in a memory by evaluating at each node traversed one or more bits in the key as indicated by a bits-to-test indicator associated with each node where a value of the bits in the key determines a path traversed along the trie).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Sindhu into the method of Cushing to have stepping forwards through the set of sequenced data preparation operations in order to efficiently route packets through a network, (see Sindhu paragraph [0002]).

Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cushing et al. (US 2013/0097150 A1) in view of Di Blas al. (US 2014/0075285 A1) in view of Mavinakuli et al. (US 2016/0267090) further in view of Ozbutun et al. (US 2005/0240570 A1) further in view of Tyagi (US 20160094572 A1).

Regarding claims 8 and 18 Cushing discloses… the first plurality of sequenced data preparation operations (see Cushing paragraph [0033]). 
However, Tyagi expressly disclose wherein the signature is generated based at least in part on a script that is generated in response to the one or more user input (see Tyagi paragraph [0044],  network device 230 may assist a user in developing a new signature, and/or modifying an existing signature, for a new form of malicious script by providing the user with a portion of the data containing the script, the normalized/optimized script, the trace, and/or the call list).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Tyagi into the method of Cushing to have wherein the signature is generated based at least in part on a script that is generated in response to the one or more user input in order to update existing signatures and/or create new signatures to identify scripts, (see Tyagi paragraph [0044]).


Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164